33 A.3d 1199 (2012)
208 N.J. 490
In the Matter of Anthony M. MAHONEY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-19 September Term 2011, 069283
Supreme Court of New Jersey.
January 12, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-125, recommending the disbarment of ANTHONY M. MAHONEY, formerly of WESTFIELD, who was admitted to the bar of this State in 1972, and who has been temporarily suspended from the practice of law since March 18, 2000, for the knowing misappropriation of client funds, in violation of RFC 1.15(a) and the principles of/n re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And ANTHONY M. MAHONEY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ANTHONY M. MAHONEY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ANTHONY M. MAHONEY be and hereby is permanently restrained and enjoined from practicing law;
*1200 And it is further ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.